Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 2016/0068264 A1), and further in view of Dupray (US 2020/0265726 A1).
Regarding claims 1, 10, and 17, Ganesh teaches a non-transitory computer-readable storage medium, comprising processor-executable routines that, when executed by a processor, facilitate a performance of operations, the operations comprising:
determining a position of a target value reflected from an object [0059 drone #100 may be provided with…landing sensors #155…may include…ultrasound ranging sensors or other sensors] relative to a first range area [fig. 3b shows landing/delivery pad #320 and fig. 4b shows different view of similar landing marker #423 which fall within center of larger land/delivery zone #310] defined for a vehicle [drone #100] and a second range area defined for the vehicle [land/delivery zone #310]; and
generating a [value] for a position of the object relative to the vehicle based on the position of the target value relative to the first range area and the second range area [0071 drone 100 using the landing sensors 155, may couple to the landing aids 321 such that a guided landing is facilitated. The drone 100 may obtain position and ranging information from the landing aids 321, which may inform the drone 100 of its proximity with the landing pad 320], wherein: 
Ganesh teaches a landing pad centered within a landing zone and a drone with ultrasonic ranging sensors along with optional landing beacons [0059; fig. 3b; fig. 4b]. However, Dupray teaches the confidence value is a first confidence value when the position of the target value is determined to be within the first range area and within the second range area [fig. 2 shows area A in center of flight path]; and 
the confidence value is a second confidence value lower than the first confidence value when the position of the target value is determined to be outside of the first range area [fig. 2 shows areas B and C surrounding area A as concentric circles] and within the second range area [0220 discusses computing confidence value to the probability of trajectory].
It would have been obvious to combine Ganesh’s teaching of ultrasonic ranging sensors and landing pad within area, with the computation of confidence value in concentric areas as taught by Dupray so that path planning can be performed for an aerial vehicle with onboard sensors.
 	(claim 10:  system, comprising: a first transducer [0059 ultrasound ranging sensors or other sensors] that receives a first ultrasonic response to a first ultrasonic signal using a first beam pattern [inherent to a first transducers]; a second transducer that receives a second ultrasonic response to a second ultrasonic signal using a second beam pattern [inherent to a second transducer])
(claim 17. a method, comprising: receiving a first set of ultrasonic responses to first ultrasonic signals transmitted using one or more transducers [0059 ultrasound ranging sensors or other sensors]; generating a confidence value based on a detection of a target value using the first set of ultrasonic responses; receiving a second set of ultrasonic responses to second ultrasonic signals transmitted using the one or more transducers; and updating the confidence value using the second set of ultrasonic responses.)
Regarding claim 14, Ganesh also teaches the system of claim 10, wherein the confidence value is used by a vision-based navigation system to augment feature tracking [0031 drone may navigate to the delivery destination using a combination of navigation techniques, including dead-reckoning, camera-based recognition of the land features below the drone ( e.g. recognizing a road, landmarks, highway signage, etc)].
Regarding claim 18, Ganesh also teaches the method of claim 17, wherein the one or more transducers includes a first transducer and a second transducer, wherein the first set of ultrasonic responses includes a first ultrasonic response received from the first transducer and a first ultrasonic response received from the second transducer, and wherein the second set of ultrasonic responses includes only a second ultrasonic response received from the second transducer [inherent to sufficiently spaced apart individual transducers - otherwise, how is this enforced, by coding, foam isolation, etc?].


Claim(s) 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 2016/0068264 A1) and Dupray (US 2020/0265726 A1) as applied to claim 10 above, and further in view of Matsui (US 5,907,521).
Regarding claim 11, Ganesh does not explicitly teach … and yet Matsui teaches the system of claim 10, wherein a directionality of at least one of the first transducer or the second transducer is configured using a rigid structure defining a specific cone angle for ultrasonic signal transmission and ultrasonic response receipt [figs. 1-2 shows a housing/case #3 which enclosing transmitting and receiving sensors which are isolated with fam member #4 at close range to avoid self interference].
It would have been obvious to replace a generic ultrasonic ranging sensor as taught by Ganesh, with the housing as taught by Matsui so that most energy is directed forward and non-reflected sources of energy may be absorbed by a foam material to reduce self noise (Matsui) [col. 6:10-40].

    PNG
    media_image1.png
    692
    1006
    media_image1.png
    Greyscale

Regarding claim 12, Ganesh as modified by Matsui teaches the system of claim 10, wherein a size of one or both of the first beam pattern or the second beam pattern is configurable according to a chassis surrounding at least one of the first transducer or the second transducer [figs. 1-2 depict a housing with an angled piece which can inherently be configured by mechanical design].
Regarding claim 13, Ganesh as modified by Matsui teaches the system of claim 10, wherein the first transducer and the second transducer are enclosed within an energy-absorbing body component that prevents the generation of the confidence value using a secondary reflection target value [col. 6:10-40 describes first and second foam members which are either built into the case/housing or act as dividers to isolate transducers so that signals are not misinterpreted as being reflections when they are in fact self generated and therefore misleading].
Regarding claim 16, Ganesh as modified by Matsui teaches the system of claim 10, wherein at least one of the first transducer or the second transducer is protected by a covering element that protects the at least one of the first transducer or the second transducer from exposure by natural elements [col. 6:15-30 the vibration must propagate around the foam member 4, as shown by arrow A in FIG. 1, thereby attenuating the vibration. Water or adhesives cannot penetrate into the foam member 4 containing the air bubbles.].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 2016/0068264 A1) and Dupray (US 2020/0265726 A1) as applied to claim 10 above, and further in view of Chiapetta (US 2003/0039171 A1).
Regarding claim 20, Ganesh does not explicitly teach … and yet Chiapetta teaches the method of claim 17, further comprising: reducing a ring-down time for the one or more transducers based on a comparison of ultrasonic signal feedback to a saturation threshold [0028 The method includes measuring ringdown characteristics of the mobile robot scanner, creating a dynamic threshold level based on the ring-down characteristics, and applying the dynamic threshold levels to received signals.; 0029; 0059 amplitudes are set as amplitude threshold for the ring down signal; 0061].
It would have been obvious to combine the ultrasound rangefinder sensors as taught by Ganesh, with the dynamic threshold setting circuit of Chiapetta so that detection of a true reflection is distinguished from both ambient noise and the ring down characteristics of an in the field transducer by use of dynamic threshold(s) (Chiapetta) [0028-0029; 0059; 0061]

Allowable Subject Matter
Claims 2-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Matsui (US 5,907,521) . Matsui shows claim 7, the non-transitory computer-readable storage medium of claim 4, wherein at least one of the first transducer or the second transducer is mechanically coupled to a non-transmissive element preventing a transmission of vibration between an electronic component and the at least one of the first transducer or the second transducer [figs. 1-2 with foam member between two transducers] as applied in other claims; however, claim 7 is dependent on objected (but otherwise allowable) claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645